DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-A, filed September 18, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 5-B, filed September 18, 2021, with respect to the drawings, have been fully considered and are persuasive.  The objection to the drawings have been withdrawn. 
Applicant’s arguments, see page 5-C, filed September 18, 2021, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive.  The claim rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments, see page 5-D, filed September 18, 2021, with respect to claims 1-18, 20-22 & 24-25 and 27-34 have been considered but are moot in view of the new grounds of rejection.  
Response to Amendment
This office action is in response to the amendments and / or remarks filed on September 18, 2021. Claims 1-17, 19, 23, and 26 have been cancelled. Claims 18, 20-22 & 24-25 and 27-34 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Italian Republic on 12/15/2015. It is noted, however, that applicant has not filed a certified copy of the IT102015000083280 application as required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 22, line 2, “a second edge”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 2, claims the limitation “a second edge of at least one shell”. It is unclear to the examiner what edge the second edge of the at least one shell is drawn to. For examination purposes, the “second edge of at least one shell” will be interpreted as “an edge of at least one shell”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 27, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wonka et al. (US 6050373 A).
Regarding Claim 18, Wonka et al. teaches a container for transport of objects, clothing, accessories, and books, comprising:
A frame (20, 30) having a hinged (14) side (22, 32). (Figs. 1-3; Col. 4, Lines 33-37)
At least one shell (41, 42) connected to the frame (20, 30) and delimiting at least partly an inner containment volume (wherein the “frame halves serve as supports off a single pair of various size shell pairs which, together with the frame halves, define the interior volume of the case”), wherein the at least one shell (41, 42) is connected to the frame (20, 30) in an interchangeable way. (Figs. 1-3; Col. 1, Lines 59-61; Col. 2, Lines 2-3; Col. 4, Lines 57-59)
And a quick connection means (26, 36) that connect the at least one shell (41, 42) to the frame (20, 30) in the interchangeable way, wherein the frame (20, 30) is annularly shaped (circumferential edge (24) configuration) and forms a guide for a longitudinal sliding (wherein the circumferential edge (24, 34) of the frame (20, 30) is in sliding engagement with the circumferential edge of the shell (47) longitudinally in a downward direction, indicated by the  in Figure 1) of a peripheral edge (47) of the at (41, 42) along the peripheral edge (24). (Figs. 1-3, 7a-7c; Col. 4, Lines 57-63; Col. 5, Lines 3-12; Col. 6, Lines 47-56)
Wherein the peripheral edge (47) slides (“inserted” and “pressed”) within the guide (24, 34) until the at least one shell (41, 42) becomes engaged to the frame (20, 30) by the quick connection means (26, 36). (Figs 1-4; Col. 5, Lines 3-12; Col. 6, Lines 47-56)

	Regarding Claim 27, Wonka et al. teaches wherein the container (10) is configured to be: a suitcase (wherein the invention as taught by Wonka et al. is described as a suitcase); or a backpack. (Figs. 1-3, Col. 4, Lines 33-44)

	Regarding Claim 30, Wonka et al. teaches wherein the container (10) is a suitcase (wherein the container is described as a suitcase) formed of two halves (20, 30) hinged (14) to each other at a base of the suitcase (10), the two halves (20, 30) being hinged (14) to open or close in the manner of a book (depicted in Figures 1-3). (Figs. 1-3; Col. 4, Lines 33-37)

	Regarding Claim 31, Wonka et al. teaches wherein the at least one Page 3 of 10S/N 16/063,231Response to Office Actionshell (41, 42) is made of a rigid or semi-rigid material. (Figs. 1-3; Col. 2, Lines 4-6)

	Regarding Claim 32, Wonka et al. teaches wherein the at least one shell (41, 42) is made from a material selected from the group consisting of plastic, carbon fibers, PVC, polypropylene, ABS, polycarbonate, and rubber. (Figs. 1-3; Col. 2, Lines 4-6)

Regarding Claim 33, Wonka et al. teaches wherein the at least one shell (41, 42) is made from a material workable in a casting mold (wherein plastic is moldable). (Figs. 1-3; Col. 2, Lines 4-6)

	Regarding Claim 34, Wonka et al. teaches wherein the container (10) is a suitcase (wherein the invention as taught by Wonka et al. is described as a suitcase), and the at least one shell (41, 42) is two removable symmetrical shells (the shells come in pairs of identical sizes (41-42 and 51-52). (Figs. 1-3, 13; Col 2, Lines 27-33; Col. 6, Lines 36-42)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 20-22, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Wonka et al. (US 6050373 A), in view of Mathieu et al. (US 20150114776 A1),  and further in view of Magras-Sinnen et al. (US 9841160 B2).

	Regarding Claim 20, Wonka et al. teaches all of the elements of the current invention as stated above in claim 18 except; wherein the quick connection means comprise an appendix of the at least one shell having a receiving hole defined therein and a pivot belonging to the frame, the pivot being insertable into the receiving hole.
	Mathieu et al. further teaches a quick connection means comprising an appendix  (80) of at least one shell (10), being insertable into a frame ((50), which is an integral part of frame (10)). (Wherein tabs (80) can be seen insertable into base (50) in Fig. 17). (Figs. 1-2, 5-8, 10-11, 17 ; [0103])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled bag as taught by Wonka et 

	Magras-Sinnen et al. further teaches a quick connection means (30, 40) comprising a receiving hole (38) defined therein and a pivot (50) belonging to an opposing connection means (40), with the pivot (50) being insertable into the receiving hole (38). (Figs. 2-3; Col. 7, Lines 60-64)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled bag as taught by Wonka et al., modified above, and provide for a quick connection means comprising a receiving hole for a locking member being retained by a pivot as taught by Magras-Sinnen et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to implement an extended locking member with a receiving hole for a pivot as it would enable the user to quickly interchange shells for a suitcase.

	Regarding Claim 21, Wonka et al., modified above, teaches all of the elements of the current invention as stated above in claim 20 except; wherein the appendix is flexible and has a spring back.
(30) is flexible and has a spring back. (Wherein Magras-Sinnen et al. teaches elastic reversion by stating that upon disengagement the interlocking members (30, 40) “will retain their shapes and functionality so that they can be easily reengaged again later”). (Fig. 4; Col. 7, Lines 60-67; Col. 8, Lines 1-8)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled bag as taught by Wonka et al., modified above, and provide for the appendix having spring back as taught by Magras-Sinnen et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a quick connection means that incorporates a locking member with spring back in order to expedite the engagement of the locking mechanism with a pivot, thus improving the convenience of exchanging shells for the suitcase.

	Regarding Claim 22, Wonka et al., modified above, teaches all of the elements of the current invention as stated above in claim 20 except; wherein the appendix extends from a second edge of the at least one shell, the second edge not sliding within the guide.
	Wherein Wonka et al. teaches a shells (41, 42) with peripheral edges (47). (Fig. 1, Col. 4, Lines 57-60)
	Mathieu et al. further teaches an appendix (80) for a shell (10) extending from an edge (E1 in Modified Figure 13 below) that does not slide within the guide (G1 in modified Figure 13 below). (Figs. 10-15, 17; [0103])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled bag as taught by Wonka et al., modified above, and provide for the edge of a shell not sliding within the guide as taught by Mathieu et al. When combining prior art elements according to known methods to yield predictable results; one would be to prevent the edge of the shell from sliding within the guide in order for the shell to seat in a flush configuration with the base when the quick connection means is engaged. 

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    24
    31
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    28
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    284
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    31
    167
    media_image4.png
    Greyscale


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wonka et al. (US 6050373 A), in view of Magras-Sinnen et al. (US 9841160 B2).


Regarding Claim 24, Wonka et al. teaches all of the elements of the current invention as stated above in claim 18 except; wherein the quick connection means comprise at least one pivot having a triangular or arrow shape configured to be inserted inside a receiving hole belonging to the at least one shell.
	Magras-Sinnen further teaches wherein the quick connection means (30, 40) comprise at least one pivot (50) having an arrow shape ((54) as seen in Figs. 2-4) configured to be inserted inside a receiving hole (38) belonging to the at least one shell (10). (Fig. 4; Col. 7, Lines 43-46; Col. 7, Lines 60-67; Col. 8, Lines 1-8)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled bag as taught by Wonka et al., and provide for a quick connection means comprising a pivot in an arrow shape as taught by Magras-Sinnen et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the pivot to be designed in an arrow shape in order to advantageously catch the receiving hole for connection means.
	
	Regarding Claim 25, Wonka et al., modified above, teaches all of the elements of the current invention as stated above in claim 24.
	Wonka et al. further teaches wherein the frame (20, 30) is annularly shaped (circumferential edge (24) configuration) and the at least one shell (41, 42) is insertable inside the annular frame (20, 30) by pushing the at least one shell (41, 42) into a frame halve (20, 30). (Figs. 1-3; Col. 5, Lines 8-12)

	Magras-Sinnen further teaches wherein the shell (10) is pressed until the pivot (50) is inserted inside the receiving hole (38). (Fig. 4, Col. 7, Lines 60-64)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled bag as taught by Wonka et al., and provide for a quick connection comprising a pivot being inserted into a receiving hole as taught by Magras-Sinnen et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a pivot to be inserted into a receiving hole of a shell in order to secure an interchangeable shell to the frame of a suitcase.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wonka et al. (US 6050373 A), in view of Carpenter et al. (US 5048649 A).

	Regarding Claim 28, Wonka et al. teaches all of the elements of the current invention as stated above in claim 27 above except; wherein the container is configured to be a suitcase, further comprising an extractable/retractable arm slidingly positioned in relation to the frame along one side of the suitcase and arranged to become hidden inside the frame when the arm is in retracted position.
	Carpenter et al. further teaches a suitcase (10) with a retractable handle (20), positioned in relation to the frame (73) along one side (14) of the suitcase (10) and arranged to (30) when the arm is in a retracted position (Fig. 1). (Figures 1-5, 10; Col. 2; Lines 3-7; Col. 3; Lines 4-22)
	It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Wonka et al., and incorporate telescoping handle as taught by Carpenter et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a telescoping handle as taught by Carpenter et al., in order to provide for luggage with a telescopic handle which enables easier maneuverability in an airport for example, while also being able to retract the handle for storage or cargo stowage.

	Regarding Claim 29, Wonka et al. teaches all of the elements of the current invention as stated above in claim 28 above except; wherein the arm is equipped with a handle hinged on a point at an end of the arm.
	Carpenter et al. further teaches a telescoping handle (20) that is mounted to a transverse pin (130) that has ends (131) projecting from the handle into the channels (118) of the channel guide. Thereby forming a hinge. (Figs. 1-4, 14-15; Col. 5, Lines 22-27)
	It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Wonka et al., modified above, and incorporate telescoping hinged handle as taught by Carpenter et al. When combining prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a hinged handle as taught by Carpenter et al., in order to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pfeiffer (US 6234287 B1), teaches a suitcase with interchangeable plastic shells connected to a central frame, however the shells are secured to the frame by a sliding mechanism.
Sheikh (US 20110186398 A1), teaches a suitcase comprised of rigid shells configured to be attached to a frame, however they are secured to each-other by means of a zipper, and the frame is provided to support an expandable storage compartment.
Qui (US 20080227331 A1), teaches a quick connection means requiring a pivot being insertable into an appendix that extends through a guide with a receiving hole.
Michel (US 4344646 A), teaches luggage that incorporates a pivot extending through a receiving hole for securement.
Goetz (US 4852520 A), teaches a container with a  pivot pressed through a receiving hole as connection means.
Schaub et al. (US 4540071 A), teaches a frame element that receives interchangeable case shells incorporating tabs with receiving holes.
Duncanson et al. (US 7240778 B2), teaches interchangeable shells incorporating tabs with receiving holes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733